DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitations of “a component to be inspected can be imaged by the imaging device” is indefinite since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to perform a function is not a positive limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-10 and 12-13, 16-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (U.S.Pat. 9,086,635 B2).

    PNG
    media_image1.png
    357
    448
    media_image1.png
    Greyscale

	As to claims 1, 12, 16 and 20-21, Omura discloses a process tool (figure 1) and a method for processing production substrates and comprising all features of the instant claims such as: a movable stage (WST) configured to perform movement in an X-Y plane; an imaging device (55) mounted on a fixed part of the tool and having an optical axis substantially parallel to the X-Y plane (see figure 1) and a mirror (54) mounted on the movable stage and oriented at a predetermined angle of inclination to the X-Y plane so that by moving the movable stage to a predetermined position a part of a component (for example, a part of the wafer) (see col.18, lines 62-67) to be inspected can be imaged by the imaging device. 
	As to claims 3-4 , the movable stage is configured to support a production substrate and wherein the mirror (54) is on an upper surface of the movable stage and on a side surface of the movable stage (see figure 1). 
	As to claim 5, wherein the mirror (54) is elongate in the X-Y plane. 
	As to claim 9, the process tool has an illumination device (an inherent element of the metrology device/imaging device) configured to illuminate the component via the mirror when the movable stage is in the predetermined position. 
	As to claim 10, wherein the movable stage is configured to support a substrate (W) and further having a projection system (PL) for projecting an image onto a substrate supported by the movable stage. 
	As to claim 13, wherein the process tool is a lithographic apparatus (see figure 1).
	As to claim 17, wherein the positioning has movements in an X-Y plane and the mirror (54) is oriented at a predetermined angle of inclination to the X-Y plane. 
	As to claims 7, 19, wherein the imaging device (55) has a controllable focus and having controlling the focus of the imaging device in synchronism with the movement of the movable stage (WST). 
Claims 1, 3-10 and 12-13, 16-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osanai et al  (U.S.Pat. 6,285,444 B2).
    PNG
    media_image2.png
    459
    341
    media_image2.png
    Greyscale

As to claims 1, 12, 16 and 20-21, Osanai discloses a process tool (figure 4) and a method for processing production substrates and comprising all features of the instant claims such as: a movable stage (51-55) configured to perform movement in an X-Y plane; an imaging device (33a, b, d) mounted on a fixed part of the tool and having an optical axis substantially parallel to the X-Y plane (see figure 4) and a mirror (31) mounted on the movable stage and oriented at a predetermined angle of inclination to the X-Y plane so that by moving the movable stage to a predetermined position a part of a component (for example, a part of the wafer 4) to be inspected can be imaged by the imaging device. 
	As to claims 3-4 , the movable stage is configured to support a production substrate and wherein the mirror (31) is on an upper surface of the movable stage and on a side surface of the movable stage (see figure 1). 
	As to claim 5, wherein the mirror (31) is elongate in the X-Y plane. 
	As to claim 6, wherein the predetermined angle of inclination is substantially 45 degrees (see figure 3). 
	As to claim 8, wherein the imaging device (33) is mounted to the fixed part by an actuated stage configured to translate the imaging device parallel to the X and Y directions and or rotate the image device about at least one axis (see figures 4 and 7).
	As to claim 9, the process tool has an illumination device (an inherent element of the metrology device/imaging device) configured to illuminate the component via the mirror when the movable stage is in the predetermined position. 
	As to claim 10, wherein the movable stage is configured to support a substrate (4) and further having a projection system (3) for projecting an image onto a substrate supported by the movable stage. 
	As to claim 13, wherein the process tool is a lithographic apparatus (see figure 4).
	As to claim 17, wherein the positioning has movements in an X-Y plane and the mirror (31) is oriented at a predetermined angle of inclination to the X-Y plane. 
	As to claims 7, 19, wherein the imaging device (33) has a controllable focus and having controlling the focus of the imaging device in synchronism with the movement of the movable stage (51). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11, 14 are rejected under 35 U.S.C 103 as being unpatentable over Omura (U.S.Pat. 9,086,635 B2).
With respect to claims 2, 6 and 18, Omura discloses a process tool and a corresponding method comprising substantially all of the limitations of the instant claims. Omura discloses the mirror (54) mounted on the movable stage instead of being mounted on an upper surface of an inspection substrate (W) at the predetermined angle of inclination of being substantially 45 degrees, as recited in the claims.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to mount the mirror (54) of Omura on the movable stage at a proper angle for the purpose of precisely detecting the image the component. 
As to claims 11 and 14, Omura discloses a fluid handling system (50, 56) for confining a liquid to a space between the projection system and the substrate but does not specifically disclose that the component to be inspected can be the fluid handling system.  It would have been obvious to a skilled artisan before the effective filling date to employ the imaging system (55) of Omura to detect the image of the fluid handling system since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be performed a function (or to be employed to do something) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments filed June 4, 2022 have been carefully reviewed.  Applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).
	With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be addressed. 
In response to the 112 rejection of claims 1-11 due to the limitation of “a component to be inspected can be imaged by the imaging device” is indefinite, Applicant requests legal support for this rejection.  As indicated in the previous Office Action, the recitation that an element is capable of/or can be performing/ performed  a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  One having ordinary skill in the art would understand that “can be” merely refers to a “possibility” or “capacity” .  In other words, it refers to something that might happen but not necessarily a general truth.  For this reasons, the terms of “can be” render the claims indefinite.   Applicants’ attention is directed to In re Hutchison, 69 USPQ 138.   
	In response to Applicant’s arguments regarding to “a headphone set with a plug configured for insertion into a headphone jack” and “a bat arranged so that a baseball can be hit by the bat”, the Examiner cannot response to such arguments since they are not even remotely related to the claimed invention and they completely are irrelevant to the mentioned rejection. 
	Turning to prior art rejections, in response to the 102 rejection of claims 1, 3-5, 7, 9, 10, 12, 13, 16, 17, 19 and 20 based on the reference of Omura,  Applicant argued that Omura is silent regarding Omura’s interferometer being an imaging device. There is no mention of “an image in relation to Omura’s interferometer 55, let alone a sensor system able to capture an image of something”; the Examiner respectfully disagrees with this analysis since it is incorrect.  Firstly, the limitations of “a sensor system …to capture an image” are not stated in the claims. Secondly, an “imaging device” in general is defined as a device for the purpose of measuring position, momentum, energy or mass of charged particles.  As demonstrated, Omura discloses interferometer (55) disposed at a fixed part of the lithographic apparatus having an optical axis substantially parallel to the X-Y plane of the movable stage and a mirror (54) mounted on the movable stage (WST) and oriented at a predetermined angle of inclination to the X-Y plane so that by moving the movable stage to a predetermined position a part of a component to be inspected (for example: two dimensional position and the angle or rotation of wafer (W) on the wafer stage WST)  can be detected by the interferometer (55) (see col.18, lines 64 thru col.19, line 6).  In general, the interferometers superimpose beams of light to generate an interference pattern/image and each of the interferometers comprises a laser, a beam splitter, a series of mirrors and a photodetector that records the interference pattern/image.  Therefore, in the broadest sense, the interferometer (55) of Omura can be regarded as a position sensor or  “an imaging system” as claimed. 
	For the above reasons, the 102 rejection of claims 1, 3-5, 7, 9, 10, 12, 13, 16, 17, 19 and 20-21 is maintained.
	With respect to the 102 rejection of claims 1, 3-10, 12, 13, 16, 17, 19-21 based on the reference of Osanai, Applicant argued that Osanai is silent regarding Osanai’s interferometer being an imaging device. There is no mention of “an image in relation to Osanai’s interferometer (33a-d), let alone a sensor system able to capture an image of something”; the Examiner respectfully disagrees with the Applicant.  For the same reasons as demonstrated above, Osanai meets all of the limitations of the claimed invention as recited in the mentioned claims.  Accordingly, the mentioned rejection should be sustained. 
	It is noted that the Applicant does not separately argue the patentability of the dependent claims 2, 6, 11 and 14.  Thus these claims stand or fall with claim 1, the claim upon which they depend.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/16/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882